Citation Nr: 0813613	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  02-07 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from September 1970 to July 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in June 2003.  A transcript of 
this hearing has been associated with the veteran's VA claims 
folder.

This case was previously before the Board in December 2003 
and June 2006.  In December 2003, the Board found that new 
and material evidence had been received to reopen the 
previously denied claim of service connection, but remanded 
the underlying service connection claim for additional 
development to include efforts to verify the purported 
stressors.  The Board remanded the case again for such 
development in June 2006.

The case has now been returned to the Board for further 
appellate consideration.  As a preliminary matter, the Board 
finds that the remand directives have been substantially 
completed.  In fact, the veteran's accredited representative 
indicated in a December 2007 statement that the case was 
ready for certification to the Board.  Consequently, a new 
remand is not required to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).

The record also reflects that the veteran submitted 
additional evidence to the Board in April 2008, accompanied 
by a waiver of having the evidence initially reviewed by the 
agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.





FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  Although the medical evidence reflects that the veteran 
has a medical diagnosis of PTSD, there is no credible 
supporting evidence to corroborate his report of in-service 
stressors upon which this diagnosis was based.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and 
depression, was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  Here, the veteran was sent 
pre-adjudication notice by a letter dated in April 2001, 
which is clearly prior to the September 2001 rating decision 
that is the subject of this appeal.  He was also sent 
additional notification by letters dated in April 2004, May 
2005, June 2005, and April 2006.  Taken together, these 
letters informed the veteran of the evidence necessary to 
substantiate his current appellate claim, what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and indicated the need for the 
veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.  Moreover, the April 2006 
letter included information regarding disability rating(s) 
and effective date(s) as mandated by the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  His service medical and personnel 
records are in the claims folder, as are all relevant post-
service medical records.  Nothing indicates that the veteran 
has identified the existence of any relevant evidence that 
has not been obtained or requested.  Further, he has had the 
opportunity to present evidence and argument in support of 
his claim, to include at the June 2003 Board hearing.  He was 
also accorded a VA medical examination in regard to this case 
in October 2005.  Moreover, it appears that all reasonable 
efforts were conducted to verify the veteran's account of his 
purported stressors through official channels.  Consequently, 
the Board concludes that VA has fulfilled the duty to assist 
the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In addition to the foregoing, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  In 
addition, 38 C.F.R. § 4.125(a) requires that diagnoses of 
mental disorders conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) and that if a diagnosis is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD.

Initially, the Board observes that the veteran's service 
medical records do not reflect he was diagnosed with an 
acquired psychiatric disorder, to include PTSD, while on 
active duty.  In fact, his psychiatric condition was 
clinically evaluated as normal on his February 1972 
expiration of term of service examination.  Further, the 
first competent medical finding of a psychiatric disorder in 
the evidence on file appears to be records dated in 1992, 
approximately 20 years after his separation from active 
service.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The veteran essentially contends that he has PTSD due to 
stressors that occurred while on active duty in Germany: 
specifically, that while riding in a convoy of tanks from his 
unit, the tank ahead of him ran over and killed two German 
children; that he saw parts of the mangled bodies of the 
children strewn in the way; and that these were the same 
children to whom he gave presents during the previous 
Christmas.  In addition, he reported that the driver of the 
tank that killed the children later tried to commit suicide 
in the barracks by slashing his wrists.

Although records from 1992 indicated that the veteran's 
psychiatric problems were because of a 1990 automobile 
accident rather than because of any incident of his service, 
subsequent records, including the October 2005 VA medical 
examination, have diagnosed PTSD related to his purported in-
service stressors.  Thus, the resolution of this appeal 
depends upon whether the record provides confirmation that 
the purported stressor(s) actually occurred.  Consequently, 
no additional medical examination or opinion is warranted in 
this case.

To the extent the medical evidence indicates the veteran has 
PTSD due to active service, the provisions of 38 U.S.C.A. § 
1154(b) provide that in the case of any veteran who engaged 
in combat with the enemy in active military service during a 
period of war, the Secretary shall accept as sufficient proof 
of service connection of any disease or injury alleged to 
have been incurred or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or 
aggravation.  However, the veteran has not alleged that his 
stressors are based upon having engaged in combat.  
Consequently, the provisions of 38 U.S.C.A. § 1154(b) are not 
applicable in this case.

When a claimant did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).

The Board notes that multiple lay statements have been 
submitted in support of the veteran's claim.  To the extent 
these statements relate to the veteran's current psychiatric 
symptomatology, they are irrelevant to the issue of whether 
the purported in-service stressor(s) actually occurred.  
Granted, there are lay statements from ET and DB, who are 
identified as having served with the veteran during his 
active service.  ET reported that the veteran had related the 
purported stressors to him in 1972.  DB reported that it was 
common knowledge that there were civilian casualties as a 
result of maneuvers in Germany, and that the incident 
mentioned by the veteran was specifically identified as an 
example of such during pre-deployment briefings.  However, 
neither individual can attest to having actually witnessed 
the purported stressors; they can only attest to having heard 
about it second hand.  As such, the Board finds that these 
lay statements are insufficient to verify the occurrence of 
the purported stressors.

The Board further notes that all efforts to verify the 
purported stressors through official channels, to include 
requests to the National Personnel Records Center (NPRC) and 
the Joint Services Record Research Center (JSRRC) (formerly 
the U.S. Armed Services Center for the Research of United 
Records (USASCRUR)), have been unsuccessful.  In essence, the 
response has been that the deaths of civilians, as described 
by the veteran, cannot be researched.  Further, nothing in 
the veteran's service personnel records supports his account 
of the purported stressors.

In view of the foregoing, the Board finds that there is no 
independent evidence to verify the veteran's account of any 
of the alleged in-service stressors regarding what 
purportedly occurred during active service.  As there is no 
corroborating evidence, service connection is not warranted 
for PTSD.

The Board is cognizant of the holding of Pentecost v. 
Principi, 16 Vet. App. 124 (2002), wherein the Court reversed 
the Board's denial of a claim for service connection for PTSD 
on the basis of an unconfirmed in-service stressor.  However, 
in Pentecost, the veteran submitted evidence that his unit 
was subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the veteran's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The facts in this case are easily 
distinguishable because the veteran has submitted no 
independent evidence of the occurrence of the claimed in-
service stressors.  More importantly, the replies the Board 
has received from the military have provided no confirmation 
of any incident(s) which affected his entire unit.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and depression, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


